Citation Nr: 0304760	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for kidney disease as 
secondary to the veteran's service-connected residuals of a 
right knee arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1957.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in January 2001, 
and the veteran appealed its decision.


FINDINGS OF FACT

1.  The RO's November 1997 decision denying service 
connection for early kidney disease secondary to the 
veteran's service-connected right knee arthotomy residuals 
was not timely appealed.

2.  Since that decision, evidence which is so significant 
that it must be considered in order to fairly evaluate the 
merits of the claim has been received.

3.  Kidney disease was caused by the veteran's 
service-connected right knee arthrotomy residuals.


CONCLUSIONS OF LAW

1.  The RO's November 1997 rating decision denying service 
connection for early kidney disease is final based on the 
evidence which was then of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

2.  As new and material evidence has been received, the claim 
must be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

3.  Kidney disease was proximately due to or the result of 
the veteran's service-connected right knee arthrotomy 
residuals.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it considered them after they were, 
and its development and adjudication of the claim was 
consistent with them and the amendments to 
38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's duties 
have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in VA's January 2001 rating decision, 
its February 2001 notice letter and its enclosed VA Form 
4107, the April 2001 statement of the case, the August 2002 
supplemental statement of the case, and the September 2002 
supplemental statement of the case.  In light of all these 
documents, notice is sufficient.

The Board concludes that the discussions in the rating 
decisions, statement of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  VA and private medical records and a VA examination 
report have been obtained.  Additionally, a hearing was held 
before the undersigned in December 2002.  Reasonable attempts 
were made to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. Finally, in 
light of the favorable determination in this decision, no 
further action is necessary.  

Pertinent law and regulations

RO decisions which are not appealed within one year of the 
date notice was sent to the claimant are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

When a claim has been denied and the decision becomes final, 
new and material evidence is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

Under 38 C.F.R. § 3.156 as in effect prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2001); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

Analysis

The RO denied service connection for early kidney disease in 
November 1997.  At that time, there was no competent medical 
evidence of record of a nexus between the veteran's early 
kidney disease and a service-connected disease or injury.  
The veteran did not appeal that decision within one year of 
the RO's decision notification letter to him.  Accordingly, 
that decision became final based on the evidence which was 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since the RO's final decision in November 1997, the veteran 
has submitted new and material evidence to reopen his claim.  
He submitted evidence which is so significant that it must be 
considered in order to fairly evaluate the merits of the 
claim.  38 C.F.R. § 3.156 (2002).  In essence, there is 
evidence of kidney disease, and of a nexus between it and 
service-connected arthritis.  Therefore, the claim is 
reopened and must be considered on its merits.

The veteran asserts that Naprosyn he took for his 
service-connected right knee arthritis caused kidney damage.  

Service connection is in effect, in pertinent part, for right 
knee arthrotomy residuals with instability, evaluated as 30 
percent disabling.  An additional 10 percent rating is 
assigned for right knee degenerative joint disease based on 
limitation of motion.  Service connection is also in effect 
for calcific tendonitis of the left shoulder and of the right 
shoulder, and for chronic low back pain.  Each of these is 
rated as 20 percent disabling.  

A review of the veteran's private treatment records from 
January 1989 to June 1994, and of his VA treatment records 
from January 1995, reveal he was prescribed Naprosyn fairly 
regularly and steadily during this time frame.  VA's August 
2000 VA examination report of the veteran revealed that he 
had severe arthritis in his lumbar spine and in each knee.

Diabetes was first reported by a private physician in 
February 1994.  Early diabetic nephropathy was reported in 
January 1998 by another private physician, Dr. Carter.

In March 2000, Dr. Carter stated that the veteran had 
diabetic kidney disease and was on the verge of kidney 
failure and that they had talked at length about doing things 
to preserve the veteran's kidney function.  Dr. Carter felt 
that it was appropriate that he not take non-steroidals at 
this time.  Dr. Carter stated that non-steroidals can cause 
acute renal failure and that they can also cause a decrease 
in renal blood flow and Dr. Carter suggested that the veteran 
not take any anti-inflammatory medications even though he had 
severe arthritis.  

At the time of a November 2001 VA genitourinary examination, 
the examiner reviewed the veteran's claims folder and noted 
that the veteran had a history of taking Naprosyn for several 
years, taking 500 mg twice a day, that he had been advised by 
his private physician 5 years ago not to take Naprosyn 
anymore, and that he was currently taking Ultram.  After 
reviewing the nature, extent, and severity of the veteran's 
kidney disease and examining the veteran, the physician 
opined that the veteran's diabetic kidney disease was as 
likely as not the result of chronic anti-inflammatory usage.  

In light of the above evidence, the claim must be allowed.  
The preponderance of the evidence supports the claim.  There 
is both proof of long-term usage of anti-inflammatories for 
service-connected arthritis disability, and proof of a nexus 
between it and kidney disease.  The information from Dr. 
Carter and the VA examiner in November 2001 is persuasive.

The Board notes that the RO adjudicator denied the claim in 
July 2002 on the basis that the veteran had not taken 
Naprosyn in 5 years.  However, the VA physician who examined 
the veteran in November 2001 considered this fact yet still 
opined sufficiently in favor of causation.  The RO 
adjudicator in July 2002 also reasoned that the VA examiner 
did not provide a complete rationale or a rationale of any 
kind to support his position.  However, the report from Dr. 
Carter was corroborative of the VA examiner's, and if the 
adjudicator was unsatisfied with their reports, he could have 
obtained another medical opinion.  VA may not refute medical 
evidence with an adjudicator's own medical judgment.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that another adjudicator, who reviewed 
the claim in April 2001, denied it on the basis that the 
evidence did not show that the veteran's damaged kidneys was 
proximately due to or solely the result of a 
service-connected disability.  This is not the appropriate 
standard here.  It need not be solely due to a 
service-connected disability in order for it to be 
service-connected.  Allen v. Brown, 7 Vet.App. 439 (1995) 
(provides for secondary service connection for disability to 
the extent that it is chronically made worse/aggravated by a 
service-connected disability).  Therefore, entitlement to 
service connection is warranted.


ORDER

Entitlement to service connection for kidney damage secondary 
to right knee arthrotomy residuals is granted.






	                        
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

